                        Case 1:20-cv-08924-CM Document 146 Filed 04/28/21 Page 1 of 2




GEORGIA M. PESTANA                                THE CITY OF NEW YORK
Acting Corporation Counsel
                                                   LAW DEPARTMENT
                                                    100 CHURCH STREET
                                                 NEW YORK , NEW YORK 10007

                                                                                       April 28, 2021
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007


                      In Re: New York City Policing During Summer 2020 Demonstration
                      This document is related to, 20 Civ. 10291, 21 Civ. 0533, 21 Civ. 1904


           Your Honor:

                   I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
           of the City of New York, and one of the attorneys assigned to represent defendants City of New
           York, Mayor de Blasio, Commissioner Shea and Chief Monahan in the three above-referenced
           matters. I write to briefly respond to, and correct inaccuracies in, plaintiffs’ letter filed
           yesterday, April 27, 2021 (Dkt no. 139).

                  First, plaintiffs assert that that they were not required to personally serve the individual
           defendants with the Amended Complaints since they were in default. In fact, the defendants
           were not in default; the matter was stayed pending the February 22, 2021 conference before Your
           Honor (Dkt no. 33), and no responsive pleadings were due, or considered late. At the
           conference, defendants City, de Blasio, Shea and Monahan, the parties this office appeared for
           and represented at the conference, as they were properly served with process through this office,
           were given permission to make a motion to dismiss on or before March 26, 2021. On March 27,
           2021, my co-counsel wrote to Your Honor requesting an additional 30 days to answer or
           otherwise respond to the Amended Complaint on behalf of the remaining defendants. This
           request was based on the assumption that those defendants would be properly served with the
           Amended Complaint. Only some of them were; and this office is only authorized to appear and
           respond on their behalf. Personally serving defendants City, de Blasio, Shea and Monahan with
           the Amended Complaint was not necessary, as the Office of the Corporation Counsel had already
           appeared on their behalf, and is authorized to accept service on their behalf.
         Case 1:20-cv-08924-CM Document 146 Filed 04/28/21 Page 2 of 2




        Next, it should be pointed out that although Mr. Moskovitz is correct in noting that
counsel for the Sow plaintiffs did, in fact, reach out to the undersigned via email regarding
service of the Amended Complaints, he failed to include the proposed solution that I suggested to
Mr. Stecklow, and would still honor; that I reach out to the individual defendants who have not
been served and ask them if they would consent to my office accepting service on their behalf. If
they did consent, I would deem service made as of the date of their consent, and would answer or
otherwise respond to the Amended Complaint within 21 days of that date. Neither Mr. Stecklow
nor any other attorney representing the Sow plaintiffs responded to that offer, and instead, Mr.
Moskovitz responded to Your Honor with inaccuracies.

        To be clear, this office asserts that defendants Carrasco, Ahmad, Agro, Karimov, Jeff,
Matias, and Jeanpierre were not properly served with the Amended Complaint, and F. Pichardo
was not served with the Complaint (the operative pleading in the Yates case). Once they are
properly served and representation decisions are made, Answers will be served within 21 days of
service for those defendants this office represents.

       Thank you for your consideration herein.



                                                    Respectfully submitted,


                                                    Dara L. Weiss s/

                                                    Dara Weiss
                                                    Senior Counsel
                                                    Special Federal Litigation Division




cc:    ALL COUNSEL (via ECF only)
